U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 0-23015 GREAT CHINA INTERNATIONAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 87-0450232 (IRS Employer Identification No.) C Site 25-26F President Building, No. 69 Heping North Street Heping District, Shenyang 110003, Peoples Republic of China (Address of principal executive offices) 0086-24-22813888 (Issuer’s telephone number) Not Applicable (Former name, address and fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-3 of the Exchange Act). (check one) Large Accelerated Filer []Accelerated Filer []Non-Accelerated Filer []Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] State the number of shares outstanding of each of the issuer’s classes of common equity:As of July 31, 2014, there were 11,759,966 shares of common stock outstanding. FORM 10-Q GREAT CHINA INTERNATIONAL HOLDINGS, INC. TABLE OF CONTENTS Page PART I. Item 1.Financial Information Balance Sheet as of September 30, 2014 (Unaudited) and December 31, 2013 3 Statements of Operations for the Three-Month and Nine-Month Periods Ended September 30, 2014 and 2013 (Unaudited) 4 Statements of Cash Flows for the Nine-Month Periods Ended September 30, 2014 and 2013 (Unaudited) 5 Notes to the Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 PART II. Other Information Item 6.Exhibits 15 Signatures 15 2 GREAT CHINA INTERNATIONAL HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2013 (UNAUDITED) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Other receivable, net Other current assets Total current assets Long-term loan receivable Property and equipment, net Rental property, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Bank loans $ $ Accounts payable Accrued expenses Other payable Payable to disposed subsidiaries Advances from tenants Taxes payable Total current liabilities Stockholders' equity: Common stock, $.001 par value 50,000,000 shares authorized, 11,759,966 issued and outstanding as of September 30, 2014 and December 31, 2013 Additional paid in capital Statutory reserve Accumulated other comprehensive income Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are integral part of these unaudited condensed consolidated financial statements. 3 GREAT CHINA INTERNATIONAL HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME/(LOSS) FOR THE THREE MONTHS AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) Three-Months Ended September 30 Nine-Months Ended September 30 Revenues Rental income $ Management fee income Total revenues Cost of revenues Rental cost Management fee cost Total cost Gross profit Operation expenses Selling expenses General and administrative expenses Depreciation and amortization Total operation expenses Income (loss) from operations （207,226） （199,060） Other income (expense) Disposal of parking lots income 0 Other income, net Interest and finance costs Total other expense, net Loss before provision for income taxes （423,263） Provision for income taxes - Netloss （423,263） Other comprehensiveincome (loss): Foreign currency translation adjustment Comprehensiveloss $ $ （117,822） $ $ Loss per share Basic $ Diluted $ $ ) $ $ Weighted average number of shares outstanding Basic Diluted Basic and diluted loss per share are the same because there is no dilutive effect. The accompanying notes are integral part of these unaudited consolidated financial statements. 4 GREAT CHINA INTERNATIONAL HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 UNAUTDITED September 30 Cash flows from operating activities: Net loss $ $ Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Net cash provided by operating activities Depreciation and amortization Provision for doubtful accounts - Changes in operating assets and liabilities: Accounts receivable and other receivable Advances to suppliers （163,809） Other current assets Accounts payable and accrued expenses Advances from buyers （142,707） Income and other taxes payable Net cash provided byoperating activities $ $ Cash flows used in investing activities: Purchase of property & equipment Netcash used ininvesting activities Cash flows from financing activities: Loans repayment from the borrowing parties - Net cash provided by financing activities - Effect of exchange differences Net increase in cash and cash equivalents $ $ Cash and cash equivalents, beginning of period $ $ Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ $ Income taxes $ - $ - The accompanying notes are integral part of these unaudited condensed consolidated financial statements. 5 GREAT CHINA INTERNATIONAL HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.Description of business Great China International Holdings, Inc., (the “Company”) was incorporated in the State of Nevada on December 4, 1987, under the name of Quantus Capital, Inc. The Company, through its various subsidiaries, is engaged in commercial and residential real estate leasing, management, consulting, investment, development and sales in the city of Shenyang, Liaoning Province, in the People’ Republic of China (“PRC”). 2.Summary of significant accounting policies Unaudited Interim Financial Information The accompanying unaudited financial statements of the Company have been prepared in accordance with generally accepted accounting principles for interim financial information. Accordingly, they do not include all of the information required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. Operating results for the interim periods are not necessarily indicative of the results for any future period. These statements should be read in conjunction with the Company's audited financial statements and notes thereto for the fiscal year ended December 31, 2013. The results of the nine-month period ended September 30, 2014 are not necessarily indicative of the results to be expected for the full fiscal year ending December 31, 2014. Principles of consolidation The accompanying consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries. All significant inter-company transactions and balances within the Company are eliminated in consolidation. Use of estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Foreign currency translation The Company uses the United States dollar for financial reporting purposes. The Company’s subsidiaries maintain their books and records in their functional currency - Chinese Yuan Renminbi (CNY), being the primary currency of the economic environment in which their operations are conducted. All assets and liabilities are translated at the current exchange rate, stockholder’s equity are translated at the historical rates and income statement and statement of cash flows items are translated at the average exchange rate for the period. As a result, amounts related to assets and liabilities reported on the statement of cash flows may not necessarily agree with changes in the corresponding balances on the balance sheet. The resulting translation adjustments are reported under other comprehensive as a component of shareholders’ equity. Cash and cash equivalents The Company considers all cash on hand and in banks, including accounts in book overdraft positions, certificates of deposit and other highly-liquid investments with maturities of three months or less, when purchased, to be cash and cash equivalents. Allowance for doubtful accounts The Company maintains reserves for potential credit losses on accounts receivable. Management reviews the composition of accounts receivable and other receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the adequacy of these reserves. As of September 30, 2014 and December 31, 2013, the Company reserved $1,842,369 and $1,868,025 respectively, for other receivable bad debt, and $713,348 and $723,282, respectively, for accounts receivable bad debt. The Company also reserved $2,036,494 and $2,064,853 respectively for loans receivable. 6 Property and equipment Property and equipment is being depreciated over the estimated useful lives of the related assets. Depreciation is computed on the straight-line basis over useful lives as follows: Buildings 8-26 years Equipment 5 years Automobile 5 years Office furniture and fixtures 5 years Repairs and maintenance costs are normally charged to the statement of operations and other comprehensive income in the year in which they are incurred. In situations where it can be clearly demonstrated that the expenditure has resulted in an increase in the future economic benefits expected to be obtained from the use of the asset, the expenditure is capitalized as an additional cost of the asset. Property and equipment are evaluated annually for any impairment in value. Where the recoverable amount of any property and equipment is determined to have declined below its carrying amount, the carrying amount is reduced to reflect the decline in value. There were no property and equipment impairments recognized as of September 30, 2014 and December 31, 2013 respectively. Properties held for rental Properties include buildings held for rental and land use rights, which are being depreciated over the estimated useful lives of the related assets. Depreciation is computed on the straight-line basis over 20-26 years. As of September 30, 2014 and December 31, 2013, net property held for rental amounted to $41,546,043 and $44,738,745 respectively. Accumulated depreciation of rental properties amounted to $32,884,758 as of September 30, 2014 and $30,957,503 as of December 31, 2013. Revenue recognition Rental income and management fee income – The Company recognizes the rental income on the straight-line basis over the terms of the tenancy agreements. The management fee, including the service fee mainly for property management, maintenance and repair, and security, is recognized quarterly over the terms of the tenancy agreements. Real estate sales – Revenue from the sales of development properties is recognized by the full accrual method when the sale is consummated. A sale is not considered consummated until (1) the parties are bound by the terms of a contract, (2) all consideration has been exchanged, (3) any permanent financing of which the seller is responsible has been arranged, (4) all conditions precedent to closing have been performed, (5) the seller does not have substantial continuing involvement with the property, and (6) the usual risks and rewards of ownership have been transferred to the buyer. Sales transactions not meeting all the conditions of the full accrual method are accounted for using the deposit method of accounting. Under the deposit method, all costs are capitalized as incurred, and payments received from the buyer are recorded as a deposit liability. Real estate capitalization and cost allocation – Real estate held for development or sale is stated at cost or estimated net realizable value, whichever is lower. Costs include land and land improvements, direct construction costs and development costs, including predevelopment costs, interest on indebtedness, real estate taxes, insurance, construction overhead and indirect project costs. Selling and advertising costs are expensed as incurred. Total estimated costs of multi-unit developments are allocated to individual units based upon specific identification methods. Impairment – If real estate is determined to be impaired, it will be written down to its fair market value. Real estate held for development or sale costs include the cost of land use rights, land development and home construction costs, engineering costs, insurance costs, wages, real estate taxes, and interest related to development and construction. All costs are accumulated by specific projects and allocated to residential and commercial units within the respective projects. The Company leases the land for the residential unit sites under land use rights with various terms from the government of the PRC. The Company evaluates the carrying value for impairment based on the undiscounted future cash flows of the assets. Write-downs of inventory deemed impaired would be recorded as adjustments to the cost basis. No depreciation is provided for construction in progress. 7 Other income Other income consists of land leveling income, parking lot income, cleaning income and etc. This income was recognized as the services were performed and the settled amount has been paid in accordance with the terms of the agreement. Earnings (loss) per share Basic earnings (loss) per share is computed by dividing net income by the weighted-average number of common shares outstanding during the period. Diluted earnings (loss) per share is computed by dividing net income by the weighted-average number of common shares and dilutive potential common shares outstanding during the period. As of September 30, 2014 and December 31, 2013, respectively, there were no outstanding securities or other contracts to issue common stock, such as options, warrants or conversion rights, which would have a dilutive effect on earnings per share as the effect of options outstanding at that time was anti- dilutive. Income taxes The Company accounts for income taxes using an asset and liability approach which allows for the recognition and measurement of deferred tax assets based upon the likelihood of realization of tax benefits in future years. Under the asset and liability approach, deferred taxes are provided for the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes. The Company recognizes deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax basis of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the difference are expected to affect taxable income. The Company records a valuation allowance for deferred tax assets, if any, based on its estimates of its future taxable income as well as its tax planning strategies when it is more likely than not that a portion or all of its deferred tax assets will not be realized. Concentrations of business and credit risk Financial instruments that potentially subject the Company to concentrations of credit risk are cash and cash equivalents, accounts receivable and other receivables arising from its normal business activities. The Company places its cash and cash equivalents in what it believes to be credit-worthy financial institutions. The Company maintains large sums of cash in two major banks in China. The aggregate balance in such accounts as of September 30, 2014 was $8,386,476. There is no insurance securing these deposits in China. The Company has a diversified customer base, most of which are in China. The Company controls credit risk related to accounts receivable through credit approvals, credit limits and monitoring procedures. The Company routinely assesses the financial strength of its customers and, based upon factors surrounding the credit risk, establishes an allowance, if required, for uncollectible accounts and, as a consequence, believes that its accounts receivable credit risk exposure beyond such allowance is limited. Statement of cash flows Cash flows from the Company's operations is calculated based upon the local currencies. As a result, amounts related to assets and liabilities reported on the statement of cash flows may not necessarily agree with changes in the corresponding balances on the balance sheet. Recent accounting pronouncements There have been no new accounting pronouncements during the nine months ended September 30, 2014 that are of significance, or potential significance, to the Company. 8 Reclassifications Certain amounts in the 2013 financial statements may have been reclassified to conform to the 2014 presentation. These reclassifications had no effect on previously reported results of operations or retained earnings. 3. Going concern The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.This basis of accounting contemplates the recovery of the Company’s assets and the satisfaction of its liabilities in the normal course of business. The Company has a working capital deficit of $26,378,736 and $28,082,034 as of September 30, 2014 and December 31, 2013, respectively.In addition, the Company has incurred net loss in the period ended September 30, 2014 and December 31, 2013 of $1,268,838 and $1,814,398 respectively.As the Company has limited cash flow from operations, its ability to maintain normal operations is dependent upon obtaining adequate cash to finance its overhead, sales and marketing activities.Additionally, in order for the Company to meet its financial obligations, including salaries, debt service and operations, it has maintained substantial short term bank loans that have historically been renewed each year.The Company’s ability to meet its cash requirements for the next twelve months largely depends on the bank loans that involve interest expense requirements that reduce the amount of cash we have for our operations.These factors raise substantial doubt about the Company's ability to continue as a going concern. The Company is in the process of obtaining informal assurance from our current lender that our short term loans will continue to be renewed and further opening dialog with the lender to convert the short term loans to long term loans.Additionally, the Company is assessing its ability to increase rental rates for its leasing business in order to generate additional revenue.Further, the Company is continuing to focus efforts on cost containment to reduce general and administrative expenses.With its relevant hands-on expertise, the Company also plans to expand operations to include property management.The accompanying unaudited condensed consolidated financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. 4.Loans receivable The company entered into series of collateralized loan agreements with third parties from 2009, the total loan receivable is $7,029,977 and $7,127,872 as of September 30, 2014 and December 31, 2013, respectively. During 2011, the Company entered into a collateralized loan agreement with Beijing Sihai Real Estate Development Ltd., pursuant to which the Company loaned $2,782,961 due on November 29, 2013, and then resigned the agreement at the same terms due on November 29, 2015.The loan bears interest at a variable rate based on the Peoples’ Bank of China lending rate applicable to the period plus 10%.The Company received a payment of $321,730 from Beijing Sihai Real Estate Development Ltd., during the first quarter of 2012, and then the Company again made a loan of $1,447,783 to Beijing Sihai Estate Development Ltd., on November 30, 2012.In 2013, the Company collected $2,300,367 on the loan, and then again made a loan of $2,919,696 to Beijing Sihai Real Estate Development Ltd.The loan receivable from Beijing Sihai Real Estate Development Ltd., was $4,586,184 and $4,650,049 as of September 30, 2014 and December 31, 2013, respectively. During 2011, the Company entered into a collateralized loan agreement with Shenyang Landing Concrete Ltd., pursuant to which, the Company loaned $2,443,793, due on March 27, 2013.The loan bears interest at a variable rate based on the Peoples’ Bank of China lending rate applicable to the period.On November 30, 2011, the Company, along with Shenyang Landing Concrete Ltd., reassigned the loan amount to Kaiyuan Hongyun Concrete Admixture Ltd., with the same terms due on November 30, 2013.In August 15, 2013, the loan agreement was extended to August 15, 2015, on the same terms. During 2009, the Company entered into an uncollateralized loan agreement with Zhongxin Guoan Ltd., pursuant to which the Company loaned $2,036,494 due on October 30, 2011.The loan bore interest at a variable rate based on the Peoples’ Bank of China lending rate applicable to the period.Subsequent to the issuance of the loan, the Company determined that the loan was uncollectible and recorded a reserve on the entire loan amount.Therefore this loan is not included in the loans receivable on the balance sheet. During the fourth quarter of 2011, this loan was reassigned to Shenyang Konggang New City Investment Development Ltd., who is working on a development project with Zhongxin Guoan Ltd.The loan remains uncollateralized and is now due on October 30, 2015.The loan bears interest at a variable rate based on the Peoples’ Bank of China lending rate applicable to the period. 9 5.Property and equipment Property, Plant & Equipment consisted of the following: September 30, December 31, Building $ $ Automobile Office equipment & Furniture Accumulated depreciation Property and equipment, net $ $ The Company recorded depreciation expense relating to properties held for rental, as well as property and equipment amounting to $2,480,353 and $2,471,902 for the nine-months ended September 30, 2014 and 2013, respectively, of which, $17,817 and $13,799 were recorded as general and administrative expense, respectively. As of December 31, 2013, fixed assets and rental property totaling $31,824,274 were pledged as security for various bank loans totaling $21,472,792. 6.Accrued expenses Accrued expenses consisted of the following: September 30, December 31, Payroll and welfare payable $ $ Accrued expenses Total $ $ 7.Other payables Other payables consisted of the following: September 30, December 31, Customer guarantee deposit $ $ Customer deposit for property decoration Miscellaneous payable Total $ $ 8.Tax payables Tax payables consisted of the following: September 30, December 31, Income tax payable in Mainland China $ $ Business tax Land VAT payable Other levies Total $ $ 10 9.Payable to disposed subsidiary The Company had amounts due to a Loyal Best, a previously disposed of entity, as of September 30, 2014 and December 31, 2013 in the amount of $848,117 and $859,927, respectively. 10.Loan Payable Loans payable (including accrued interest) consisted of the following: Nature Due on Interest per Annum September 30, December 31, Bank loan 6-12-2015 8.775% $ $ Bank loan 10-13-2015 10.395% Less current portion $ $ The above loans are secured by Company rental properties. For the nine-months periods ended September 30, 2014 and 2013, the Company’s incurred interest expense of $1,587,723 and $1,586,947, respectively. 11.Statutory reserve As stipulated by the Company Law of the People’s Republic of China (PRC), net income after taxation can only be distributed as dividends after appropriation has been made for the following: i. Making up cumulative prior years’ losses, if any; ii. Allocations to the “Statutory Surplus Reserve” of at least 10% of income after tax, as determined under PRC accounting rules and regulations, until the fund amounts to 50% of the Company’s registered capital; iii. Allocations of 5% to 10% of income after tax, as determined under PRC accounting rules and regulations, to the Company’s “Statutory Common Welfare Fund”, which is established for the purpose of providing employee facilities and other collective benefits to the Company’s employees; and statutory common welfare fund is no longer required per the new cooperation law executed in 2006; and iv. Allocations to the discretionary surplus reserve, if approved in the stockholders’ general meeting. The Company did not contribute to statutory reserve for the period ended September 30, 2014 and 2013, respectively, due to the net loss incurred for its Chinese operation. 12.Segment information ASC 280 requires use of the “management approach” model for segment reporting. The management approach model is based on the way a company’s management organizes segments within the company for making operating decisions and assessing performance. Reportable segments are based on products and services, geography, legal structure, management structure, or any other manner in which management disaggregates a company. During 2014 and 2013, the Company was organized into two main business segments: (1) Property for sale, and (2) Rental income and Income of management fee of commercial buildings. The following table presents a summary of operating information and certain year-end balance sheet information as of nine months ended of September 30, 2014 and 2013, respectively. 11 September 30 2014 2013 Revenues from unaffiliated customers: Rental income & Management fee Consolidated $ Operatingincome (loss): Rental income & Management fee Corporation (1) Consolidated $ Net loss before taxes: Rental income & Management fee Corporation (1) Consolidated $ Identifiable assets: Rental income & Management fee Corporation (1) Consolidated $ Depreciation and amortization: Rental income & Management fee Corporation (1) Consolidated $ Capital expenditures: Rental income & Management fee Consolidated $ (1). Unallocated loss from Operating income (loss) and Net income before provision for income taxes are primarily related to general corporate expenses. 12 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Caution Regarding Forward-Looking Information The following discussion and analysis should be read in conjunction with our consolidated financial statements prepared in accordance with accounting principles generally accepted in the USA. Unless otherwise indicated, references in this discussion to “we”, “our” and “us” are to Great China International Holdings, Inc., and its subsidiaries. Any statements in this discussion that are not historical facts are forward-looking statements that involve risks and uncertainties; actual results may differ from the forward-looking statements.Sentences or phrases that use such words as “believes”, “anticipates”, “plans”, “may”, “hopes”, “can”, “will”, “expects”, “is designed to”, “with the intent”, “potential” and others indicate forward-looking statements, but their absence does not mean that a statement is not forward-looking.This information may involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from the future results, performance or achievements expressed or implied by any forward-looking statements.We do not undertake any obligation to publicly release the results of any revisions to these forward-looking statements that may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. Executive Summary Great China International Holdings, through its various subsidiaries, is or has been engaged in commercial and residential real estate leasing, management, consulting, investment, development and sales.We conduct all our operation in the People’s Republic of China through our direct and indirect wholly owned subsidiaries; Shenyang Maryland International Industry Company Limited and Silverstrand International Holdings Company Limited. Results of Operations Comparison of operations for nine-month periods ended September 30, 2014 and 2013: The Company incurred a net loss of $1,268,838 for the nine- month period ended September 30, 2014, which is an improvement of $275,966 or 17.9%, compared with a net loss of $1,544,804 in the same period of 2013.Components resulting in this improvement are discussed below. Revenues increased by $152,707 or 2.6% from $5,819,521 for the first nine months of 2013 to $5,972,228 for the same period of 2014.This increase is mainly a result of the growth of rental income, which increased by $145,942 or 3.4% from $4,241,643 for the first nine months of 2013 to $4,387,585 for the same period of 2014.Rental income increased because the Company raised rental rates and the occupancy rate was higher in 2014. The cost of revenue increased by $185,319 or 4.1% from $4,505,931 in the first nine months of 2013 to $4,691,250 for the same period of 2014, which is attributed to the increase of business tax and increase of equipment maintenance cost. The gross margin for the rental business was 15.9% and 19.5% for the first nine months of 2014 and 2013 respectively.This decrease was attributable to the increase of business tax and increase of equipment maintenance cost.The gross margin for the management business was 36.7% and 30.9% for the first nine months of 2014 and 2013, respectively.This increase is mainly attributed to the cost decrease from maintenance in the first nine months of 2014 compared to the same period of 2013. Selling expenses decreased by $25,358 or 54.9% from $46,211 for the first nine months of 2013 to $20,853 for 2014 compared with the same period.This decrease mainly attributed to the decrease of bonus for employees. General and administrative expenses decreased by $218,128 or 15.0% from $1,452,640 for the first nine months of 2013 to $1,234,512 for the same period of 2014.The decrease mainly due to the Company incurring consulting fees of $130,336 (CNY 800,000) and accrued bad debts $99,381 (CNY610,000) in the first nine months of 2013, that were not incurred in the same period of 2014. Depreciation and amortization was $17,817 and $13,799 in the first nine months of 2014 and 2013 respectively. 13 Interest and finance costs was $1,575,924 and $1,585,641 in the first nine months of 2014 and 2013 respectively, the change was very small. The Company earned $6,487 and $116,755 of income from disposal of parking lots in the first nine months of 2014 and 2013 respectively, which decreased by $110,268 or 94.4% for 2014 compared with 2013. Other income, net increased by $169,662 from $123,141 for the first nine months of 2013 to $292,803 for the first nine months of 2014, which is mainly a result of the Company receiving a tax refund of $162,349 during the second quarter of 2014. Cash Flow Discussion Net cash flows provided by operating activities for the first nine months of 2014 and 2013 were $1,259,484 and $652,563, respectively.The improvement in net cash flow amounted to $606,921 or 93%, which was due primarily to the below factors: ● the change of account payable and accrued expenses increased by $573,999 in the first nine months of 2014 compared with the same period of 2013,which is mainly due to the increase of accrued expenses. Net cash flows used in investing activities for the first nine months of 2014 and 2013 were not significant. Net cash flows used in financing activities were $0 and $283,779 for the first nine months of 2014 and 2013, respectively, which is a result of the Company receiving $283,779 of loan repayments from Beijing Sihai Estate Company in the first quarter of 2013. Liquidity and Capital Resources Current liabilities exceeded current assets by $26,378,736 as of September 30, 2014.The Short Term Loans amounted to $21,472,792, and accounted for about 81.0% of the working capital deficit.The Short Term Loans are bank loans due in June 2015 and October 2015, respectively, and are secured by the Company’s real estate assets.It has become common practice in China, for banks and companies to renegotiate loan extensions on an annual basis.This is driven by the ever changing banking regulatory environment and a situation where banks are becoming more conservative.Under the circumstances, most lending banks have usually worked closely with borrowers for loan extension or restructuring within the administrative guidelines of the government.As State policies are issued outside the control of the banks in China and form part of the macro and micro-economic measures, many bankers and their customers work together to deal with the situation provided the borrowers are responsible. Contractual Obligations The following table was a summary of the Company’s contractual obligations as of September 30, 2014: Total Less than one year 1-3 Years Thereafter Short-Term Debt $ $ $ - $ - Long-Term Debt - Amounts due to related parties - Construction commitments - Total Contractual Cash Obligations $ - 14 Recent accounting pronouncements There have been no new accounting pronouncements during the nine months ended September 30, 2014 that are of significance, or potential significance, to the Company. PART II.OTHER INFORMATION Item 6.Exhibits Copies of the following documents are included or furnished as exhibits to this report pursuant to Item 601 of Regulation S-K. Exhibit No. SEC Ref. No. Title of Document 31 The certification of chief executive officer required by Rule 13a-14(a) or Rule 15d-14(a) 31 The certification of chief financial officer required by Rule 13a-14(a) or Rule 15d-14(a) 32 The certifications required by Rule 13a-14(b) or Rule 15d-14(b) and 18 U.S.C. Section 1350 SIGNATURES In accordance with the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GREAT CHINA INTERNATIONAL HOLDINGS, INC. Date: November 19, 2014 By /s/ Jiang Peng Jiang Peng, Chairman of the Board (Principal Executive Officer) Date: November 19, 2014 By /s/ Sun Dongqing Sun Dongqing, Chief Financial Officer (Principal Financial and Accounting Officer) 15
